 



Exhibit 10.1
PHI, INC.
AND
THE GUARANTORS NAMED HEREIN,
AND
THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Trustee
 
FIRST SUPPLEMENTAL INDENTURE
Dated as of April 12, 2006
to
Indenture
Dated as of April 23, 2002
9 3/8% Senior Notes due 2009

 



--------------------------------------------------------------------------------



 



     THIS FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as
of April 12, 2006, is by and among PHI, Inc., a Louisiana corporation (the
“Company”), the Guarantors listed on the signature pages hereof, and The Bank of
New York Trust Company, N.A., a national banking association, successor to The
Bank of New York, as trustee (the “Trustee”).
     WHEREAS, the Trustee, the Company and certain subsidiaries of the Company
have heretofore executed and delivered that certain Indenture dated as of
April 23, 2002 (as amended, supplemented or otherwise modified from time to
time, the “Indenture”), providing for the issuance of the Company’s 9 3/8%
Senior Notes due 2009 (the “Notes”);
     WHEREAS, on April 23, 2002, the Company issued $200,000,000 aggregate
principal amount of Notes, all of which Notes are currently outstanding;
     WHEREAS, Section 9.02 of the Indenture provides that, with the consent of
Holders representing at least a majority in principal amount of the Notes then
outstanding, the Company, the Guarantors, and the Trustee may enter into an
indenture supplemental to the Indenture for the purpose of amending or
supplementing the Indenture or the Notes (subject to certain exceptions);
     WHEREAS, the Company desires and has requested the Trustee to join with it
and the Guarantors in entering into this Supplemental Indenture for the purpose
of amending the Indenture and the Notes in certain respects as permitted by
Section 9.02 of the Indenture;
     WHEREAS, the Company has been soliciting consents to this Supplemental
Indenture upon the terms and subject to the conditions set forth in its Offer to
Purchase and Consent Solicitation Statement dated March 24, 2006 and the related
consent and letter of transmittal (which together, including any amendments,
modifications or supplements thereto, constitute the “Tender Offer”);
     WHEREAS, (1) the Company has received the consent of the Holders of more
than a majority in principal amount of the outstanding Notes, all as certified
by an Officers’ Certificate delivered to the Trustee simultaneously with the
execution and delivery of this Supplemental Indenture, (2) the Company has
delivered to the Trustee simultaneously with the execution and delivery of this
Supplemental Indenture an Opinion of Counsel relating to this Supplemental
Indenture as contemplated by Section 9.06 of the Indenture and (3) the Company
and the Guarantors have satisfied all other conditions required under Article 9
of the Indenture to enable the Company, the Guarantors and the Trustee to enter
into this Supplemental Indenture.
     NOW, THEREFORE, in consideration of the above premises, each party hereby
agrees, for the benefit of the others and for the equal and ratable benefit of
the Holders of the Notes, as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Deletion of Definitions and Related References. Section 1.01 of
Article 1 of the Indenture is hereby amended to delete in their entirety all
terms and their respective definitions for which all references are eliminated
in the Indenture as a result of the amendments set forth in Article II of this
Supplemental Indenture.
ARTICLE II
AMENDMENTS TO INDENTURE AND NOTES
     Section 2.1 Amendments to Articles 4, 5 and 6.
          (a) The Indenture is hereby amended by deleting the following
provisions of the Indenture and all references thereto in their entirety:

1



--------------------------------------------------------------------------------



 



Section 4.03 (Reports to Holders),
Section 4.05 (Stay, Extension and Usury Laws);
Section 4.09 (Conduct of Business);
Section 4.10 (Limitations on Additional Indebtedness);
Section 4.11 (Limitations on Restricted Payments);
Section 4.12 (Limitation on Dividends and Other Restrictions Affecting
Restricted Subsidiaries);
Section 4.13 (Limitation on Liens);
Section 4.14 (Limitation on Transactions with Affiliates);
Section 4.15 (Limitation on Asset Sales);
Section 4.16 (Limitation on Designation of Unrestricted Subsidiaries);
Section 4.17 (Additional Note Guarantees);
Section 4.18 (Limitation on Layering Indebtedness);
Section 4.19 (Limitations on the Issuance or Sale of Equity Interests of
Restricted Subsidiaries);
Section 4.20 (Limitation on Sale and Leaseback Transactions);
Section 5.01 (3) (Limitation on Mergers, Consolidation, Etc.); and
Section 6.01(3), (4), (5) and (6) (Defaults and Remedies).
          (b) Section 3.03 is hereby amended by substituting “five” for “30” in
the first sentence thereof.
          (c) Section 4.06 is revised to read: “Subject to Article 5 of this
Indenture, the Company shall do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence in accordance
with its organizational documents (as the same may be amended from time to
time).”
     Section 2.2 Amendments to Notes. The Notes are hereby amended to delete all
provisions inconsistent with the amendments to the Indenture effected by this
Supplemental Indenture, including, without limitation, paragraph 8 and clauses
(3), (4), (5) and (6) of paragraph 12 thereof.
ARTICLE III
MISCELLANEOUS PROVISIONS
     Section 3.1 Defined Terms. For all purposes of this Supplemental Indenture,
except as otherwise defined or unless the context otherwise requires, terms used
in capitalized form in this Supplemental Indenture and defined in the Indenture
have the meanings specified in the Indenture.
     Section 3.2 Indenture. Except as amended hereby, the Indenture and the
Notes are in all respects ratified and confirmed and all the terms shall remain
in full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of Notes heretofore or hereafter
authenticated and delivered under the Indenture shall be bound hereby and all
terms and conditions of both shall be read together as though they constitute a
single instrument, except that in the case of conflict the provisions of this
Supplemental Indenture shall control.
     Section 3.3 Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     Section 3.4 Successors. All agreements of the Company and the Guarantors in
this Supplemental Indenture and the Notes shall bind their respective
successors. All agreements of the Trustee in this Supplemental Indenture shall
bind its successors.
     Section 3.5 Duplicate Originals. All parties may sign any number of copies
of this Supplemental Indenture. Each signed copy shall be an original, but all
of them together shall represent the same

2



--------------------------------------------------------------------------------



 



agreement. It is the express intent of the parties to be bound by the exchange
of signatures on this Supplemental Indenture via telecopy.
     Section 3.6 Severability. In case any one or more of the provisions in this
Supplemental Indenture or in the Notes shall be held invalid, illegal or
unenforceable, in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions shall not in any way be affected or impaired thereby, it being
intended that all of the provisions hereof shall be enforceable to the full
extent permitted by law.
     Section 3.7 Trustee Disclaimer. The Trustee accepts the amendments of the
Indenture effected by this Supplemental Indenture and agrees to execute the
trust created by the Indenture as hereby amended, but on the terms and
conditions set forth in the Indenture, including the terms and provisions
defining and limiting the liabilities and responsibilities of the Trustee, which
terms and provisions shall in like manner define and limit its liabilities and
responsibilities in the performance of the trust created by the Indenture as
hereby amended, and without limiting the generality of the foregoing, the
Trustee shall not be responsible in any manner whatsoever for or with respect to
any of the recitals or statements contained herein, all of which recitals or
statements are made solely by the Company and the Guarantors, and the Trustee
makes no representation with respect to any such matters. Additionally, the
Trustee makes no representations as to the validity or sufficiency of this
Supplemental Indenture.
     Section 3.8 Effectiveness. The provisions of this Supplemental Indenture
shall be effective only upon execution and delivery of this instrument by the
parties hereto. Notwithstanding the foregoing sentence, the provisions of this
Supplemental Indenture shall become operative only upon the purchase by the
Company of more than a majority in principal amount of the outstanding Notes
pursuant to the Tender Offer, with the result that the amendments to the
Indenture effected by this Supplemental Indenture shall be deemed to be revoked
retroactive to the date hereof if such purchase shall not occur. The Company
shall notify the Trustee promptly after the occurrence of such purchase or
promptly after the Company shall determine that such purchase will not occur.
     Section 3.9 Endorsement and Change of Form of Notes. Any Notes
authenticated and delivered after the close of business on the date that this
Supplemental Indenture becomes operative in substitution for Notes then
outstanding and all Notes presented or delivered to the Trustee on and after
that date for such purpose shall be stamped, imprinted or otherwise legended by
the Company, with a notation as follows:
“Effective as of April 12, 2006, certain restrictive covenants of the Company
and certain Events of Default have been eliminated or limited, as provided in
the First Supplemental Indenture, dated as of April 12, 2006. Reference is
hereby made to said First Supplemental Indenture, copies of which are on file
with the Trustee, for a description of the amendments made therein.”
     Section 3.10 Effect of Headings. The Section headings herein are for
convenience only and shall not affect the construction thereof.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed as of the day and year written above.

                  PHI, INC.    
 
           
 
       By:   /s/ Michael J. McCann    
 
       Name:  
 
Michael J. McCann    
 
       Title:   Chief Financial Officer, Treasurer and Secretary    
 
                GUARANTORS    
 
                INTERNATIONAL HELICOPTER TRANSPORT, INC.         PHI TECH
SERVICES, INC.         AIR EVAC SERVICES, INC.         PHI AIR MEDICAL SERVICES,
INC.         PETROLEUM HELICOPTERS INTERNATIONAL, INC.    
 
           
 
       By:   /s/ Michael J. McCann    
 
       Name:  
 
Michael J. McCann    
 
       Title:   Vice President and Secretary    
 
                HELICOPTER MANAGEMENT, L.L.C.         HELICOPTER LEASING L.L.C.
   
 
           
 
        By:   PHI, INC., its sole member      
 
       By:   /s/ Michael J. McCann    
 
       Name:  
 
Michael J. McCann    
 
       Title:   Chief Financial Officer, Treasurer and Secretary    

Signature Page to Supplemental Indenture

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK TRUST COMPANY,         N.A., as Trustee  
 
 
           
 
  By:   /s/ Nathan Turner    
 
  Name:  
 
Nathan Turner    
 
  Title:   Assistant Treasurer    

Signature Page to Supplemental Indenture

 